DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 9/10/2020. 
Claims 1-8 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2020 has been considered by the examiner and an initialed copy of the IDS is hereby attached.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenwood et al. (US PG Pub. 2019/0054826, hereinafter "Greenwood").
Regarding Claim 1, Greenwood discloses a control system for a vehicle having a motor as a prime mover, that controls a torque of the motor based on a position of an accelerator pedal operated by a driver when a coefficient of friction of a road surface is equal to or higher than a threshold value comprising: 
a controller (Greenwood 110C) that controls the vehicle, 
wherein the controller is configured to:
determine whether the coefficient of friction of the road surface is equal to or lower than another threshold value (see at Greenwood at least ¶¶22, 33, and 44, S2 “operate in a first or second mode in dependence at least in part on an amount of slip experienced… If the amount of slip experienced by the at least one driven wheel is below a predetermined slip amount…the system causes the at least one electric propulsion motor to generate a predetermined amount of drive torque…In contrast, if the amount of slip experienced by the at least one driven wheel exceeds the predetermined slip amount” then the system operates in the second (motor speed) mode), 
calculate a target speed of the motor (see Greenwood at least ¶13 predetermined speed,) that can adjust a slip ratio of a drive wheel to a target slip ratio when the coefficient of friction of the road surface is equal to or lower than the another threshold value (see at least Greenwood ¶34, above a predetermined slip amount, where Greenwood describes that the slip amount is determined based on the friction coefficient in ¶18, The examiner notes that the coefficient of friction and the slip amount are inversely proportional.  Therefore, while Greenwood teaches that the motor speed is used when above the predetermined slip amount, this would correspond with lower than a predetermined coefficient of friction, as claimed), and 
execute a first feedback control to control the torque of the motor thereby adjusting a speed of the motor to the target speed (see at least Greenwood ¶¶78 and 79, “speed control loop” “preferably implemented by means of a full state feedback structure”.)
Regarding claim 8, Greenwood discloses the control system for the vehicle as claimed in claim 1, wherein the target speed of the motor includes at least one of a speed at which the target slip ratio can be achieved, and a speed at which a target wheel speed can be achieved (see at least Greenwood ¶¶74 and 75 “The inverter 220 detects the increase in wheel speed and switches to a speed control mode of operation in which the inverter maintains the wheel 290 at a speed corresponding to that indicated by the speed command signal 253 by controlling the commutation so that the magnetic field generated by the stator rotates at a speed corresponding to that indicated by the speed command signal 253.”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Greenwood in view of Suzuki et al. (US PG Pub. 2018/0297484, hereinafter "Suzuki et al.").  
Regarding claim 2, Greenwood discloses the control system for the vehicle as claimed in claim 1, including a first feedback control based on the motor rotational speed (see at least Greenwood ¶¶ 78 and 79, “speed control loop” “preferably implemented by means of a full state feedback structure”), however Greenwood does not explicitly disclose wherein the motor rotation speed is based on a rotational angle of the motor detected by a resolver.
Suzuki discloses wherein the motor rotation speed is based on a rotational angle of the motor detected by a resolver (see at least Suzuki ¶16).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the resolver of Suzuki to measure the motor rotational speed signal because it is an accurate and reliable way of to measure the degrees of rotation.   
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood in view of Beever et al. (US PG Pub. 2015/0175009, hereinafter " Beever") .  
Regarding claim 3, Greenwood disclose the control system for the vehicle as claimed in claim 1, wherein the controller is further configured to:
determine whether the coefficient of friction of the road surface increases equal to or higher than the threshold value (see at least Greenwood ¶¶22 and 32, S1 The examiner notes that the coefficient of friction and the slip amount are inversely proportional.  Therefore, while Greenwood teaches that the torque control is used when below the predetermined slip amount, this would correspond with higher than a predetermined coefficient of friction threshold, as claimed.  The examiner notes that the threshold level is not defined as different than the another threshold),  
execute a second feedback control to control the torque of the motor (see at least Greenwood ¶¶5, “and therefore a feedback loop attempts to control the wheel speed by varying the torque until the desired speed (slip) is achieved.”)
However, Greenwood does not explicitly disclose the control system for the vehicle wherein the upper limit torque of the motor is calculated based on the coefficient of friction of the road surface and a required torque calculated based on the position of the accelerator pedal and employing the upper limit torque as a target.
Beever discloses the control system for the vehicle wherein the upper limit torque of the motor is calculated based on the coefficient of friction of the road surface (see at least Beever ¶120 Tq_max based on the current value of surface mu), and a required torque calculated based on the position of the accelerator pedal (see at least Beever ¶115 “controller 140 determines a current value of driver demanded torque Tq_dd”) and employing the upper limit torque as a target torque (see at least Beever ¶126 “controller 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to calculate the upper limit torque and employ the upper limit torque as taught by Beever in the system of Greenwood, because as Beever teaches, so as to prevent an amount of the wheel slip form exceeding a prescribed value (see at least Beever ¶9).
Regarding claim 4, the combination of Greenwood and Beever, as shown above, disclose the control system for the vehicle as claimed in claim 3, wherein the upper limit torque is set lower than the required torque (see at least Beever ¶ 112 ”on some driving surfaces it may be possible for a driver to demand an amount of drive torque that would result in wheel spin if the controller 140 were to allow the full amount of torque demanded by the driver to be applied”.  The examiner notes that the required torque corresponds to the torque demanded by the driver).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood. and Beever and further in view of Degner et al. US Patent No. 6,777,904), hereinafter "Degner").  
Regarding claim 5, the combination of Greenwood and Beever, as shown above discloses the control system for the vehicle as claimed in claim 3, but do not disclose wherein the controller is further configured to apply a smoothing process to the torque of the motor to increase the torque of the motor gradually to the upper limit torque.
Degner teaches apply a smoothing process to the torque of the motor to increase the torque of the motor gradually to the upper limit torque (see at least Degner Fig. 5, “transistion assist region”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the smoothing process of Degner in the system of the combined Greenwood and Beever, because as Degner teaches the smoothing process avoid noticeable dips during the transition between the torque control mode and the motor speed control mode, and thus, improve the comfort of the rider (see Degner, column 6, lines 40-51).
Regarding claim 6, the combination of Greenwood, Beever, and Degner disclose the control system for the vehicle as claimed in claim 3, wherein the controller is further configured to continue the second feedback control for a predetermined period of time after the coefficient of friction of the road surface increases equal to or higher than the threshold value (see at least Degner, column 6, lines 49-65, The examiner notes that the second torque command only occurs for a predetermined period of time, for example  “motor torque drops to zero for a short time”, “actual torque increases slightly during the transition period…because of the second torque command, including the feedforward torque, which ensures that the motor torques  will not drop to zero” ) .
Regarding claim 7, the combination of Greenwood, Beever, and Degner disclose the control system for the vehicle as claimed in claim 6, wherein the controller is further configured to terminate the second feedback control after lapse of the predetermined period of time (see at least Degner, “illustrated in FIG. 5 at the point where the assist torque is removed”) and control the torque of the motor based on the position of the  Tq_dd”).
The examiner notes that the relied upon references describe examples in which the vehicle moves from a high coefficient of friction to a low coefficient of friction, while Applicant’s description move from a low coefficient of friction to a high coefficient of friction.  Accordingly, many of the steps described in the references may be in a different order, for example operating in a motor speed mode followed by a transition and then being in a torque control mode. The examiner notes that while the steps are not in the particular order, the combined system, as discloses would be configured to perform the steps in any order based on the conditions of the road that the vehicle would encounter.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ienaga (US PG Pub. 2015/0360693) teaches the suppressing of slip based on the rotation of the motor to control.  Tsutsumi et al. (US PG Pub. 2015/0012160) teaches suppressing vibration of a vehicle with an electric motor controlled at a target torque and sensing the speed of a motor using a resolver.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662